Citation Nr: 1417901	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  12-05 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD); and if so, whether the criteria for service connection are met.

2.  Entitlement to a disability rating in excess of 20 percent for residuals of a left knee injury.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1974 to August 1974, and from October 1975 to May 1977.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2004 decision of the RO and subsequent decisions that, in pertinent part, declined to reopen a claim for service connection for an acquired psychiatric disability on the basis that new and material evidence had not been received; from decisions of the RO in February 2005, January 2007, and in June 2009 that denied a disability rating in excess of 20 percent for service-connected residuals of a left knee disability; and from a June 2009 decision of the RO that denied service connection for PTSD.  The Veteran timely appealed.

In June 2013, the Veteran testified during a hearing before the undersigned in Washington, D.C.  During the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

The Board notes that the U.S. Court of Appeals for Veterans Claims has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, because the Veteran claimed service connection for PTSD and had been diagnosed with an adjustment disorder and with depression, the issue on the title page reflects the expanded issue on appeal as a result of the Clemons decision.  Moreover, service connection for an acquired psychiatric disability had previously been denied in a decision of the RO in November 1991; and the RO declined to reopen claims for service connection for an acquired psychiatric disability in November 2005 and in January 2007.  The requirement of submitting new and material evidence to reopen a claim is a material legal issue the Board is required to address on appeal.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issue is captioned as above.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for an increased evaluation includes a claim for a total disability evaluation based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran has put forth statements indicating that he believes his service-connected residuals of a left knee injury render him unemployable.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.  

Lastly, during the hearing the Veteran inquired as to whether the issue of an earlier effective date for the grant of service connection for residuals of a left knee injury remained on appeal.  Following a review of the record, the Board notes that, in a decision promulgated by the Board in February 2002, an effective date earlier than September 16, 1994, for the grant of service connection for residuals of a left knee injury was denied.  The Board's February 2002 decision was not appealed to the Court.  Under these circumstances, the February 2002 Board decision is final. There is no basis for a "freestanding" earlier effective date claim from matters addressed in a final rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In Rudd, the Court held that where a rating decision that established an effective date becomes final, an earlier effective date can only be established by a request for a revision of that decision based on clear and unmistakable error (CUE). Id; see also 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1400 (2013).  To date, the Veteran has not alleged CUE in the February 2002 Board decision.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The reopened claim for service connection for an acquired psychiatric disability, to include PTSD; and the claim for an increased rating for service-connected residuals of a left knee injury and TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 1991 rating decision, the RO denied service connection for an acquired psychiatric disability.  The Veteran did not appeal within one year of being notified.

2.  Evidence associated with the claims file since the November 1991 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disability, to include PTSD; and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The evidence received since the RO's November 1991 denial is new and material; and the claim for service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

In view of the Board's favorable decision in this appeal for reopening the claim for service connection for an acquired psychiatric disability, to include PTSD, further assistance is unnecessary to aid the Veteran in substantiating the claim to reopen.

II.  Analysis

The RO originally denied service connection for mental condition and head injury in November 1991, on the basis that the service treatment records are completely negative for any complaints, treatment, or diagnosis of any nervous condition, mental condition, or head injury; and there is no evidence of any psychosis to a compensable degree within the first post-service year.
 
The evidence of record at the time of the last denial of the claim included the Veteran's service treatment records, a January 1983 VA medical report of examination, Social Security records, non-VA treatment records, and statements from the Veteran.

Specifically, the VA medical report, received in January 1983, reflects that the Veteran was first treated in June 1982; and included diagnoses of adjustment disorder with mixed emotional features, and borderline mental retardation.  Prognosis was guarded.  His Social Security records, dated in July 1983, reflect that the Veteran had not engaged in substantial gainful activity since December 1982; and included medical evidence of a severe functional psychotic disorder.  The non-VA treatment records reflect individual therapy and medical management from a psychiatrist from June 1982 to March 1985; and included a diagnosis of adjustment reaction and borderline intellectual functioning.  The Veteran then reported in November 1991 that he was under treatment for a mental condition, and had sustained a head injury in active service in October or November 1976 in Germany.  He reported being totally disabled and that he had "never worked anywhere." 
  
Based on this evidence, the Board concluded in November 1991 that a mental condition and head injury were not incurred in active service.  The Veteran did not appeal, and the decision is final.  38 U.S.C.A. § 7104.

The present claim was initiated by the Veteran in September 2003.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since November 1991 includes VA treatment records showing mental health treatment for depression and anxiety since 2003; additional non-VA treatment records, dated in April 2004, reflecting that the Veteran reportedly injured himself in active service after a fall from a truck, hit head and injured his leg; an October 2004 hearing transcript, in which the Veteran described hitting his head when he fell off the truck in active service; two statements of in-service stressors reported by the Veteran in February 2008-one of which he was thrown into a pool and nearly drowned because he could not swim, and the other for falling off the truck and hitting his head and developing a mental condition since then; a July 2008 statement from the Veteran's spouse, indicating that he was mentally disturbed and that she accompanied him on appointments and other engagements; a January 2010 VA examination, reflecting that the Veteran has a mental disorder; and a June 2013 hearing transcript, in which the Veteran described that his leg from the knee to his foot was jammed between the bridge and side of the truck when he fell off backwards, and that he banged his head next to the tire and remained there for nearly thirty minutes until others returned from the snack bar and assisted him.

The Veteran also testified that he only had a few more months remaining in active service at the time when he fell off the truck, and that he was put on light duty and walked on crutches due to the knee injury.  He testified that he found both this incident and the incident when he was thrown in a pool and nearly drowned, traumatic.

While much of this evidence is new in that it was not previously of record, the bulk of the evidence tends to show current mental disorder symptoms, and the presence of in-service stressors.  New evidence that is not cumulative and is related to the previous denial of the claim for service connection consists of VA records showing mental disorder symptoms, and the Veteran's testimony of in-service stressors causing his current mental health problems.  Given the presumed credibility, the additional evidence is both new and material because it raises a reasonable possibility of substantiating the claim.

Hence, the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD, is reopened.  38 U.S.C.A. § 5108.  Additional development is required, however, before the Board may reach the underlying merits of the claim.






ORDER

The application to reopen the previously denied claim of service connection for an acquired psychiatric disability is granted.


REMAND

Acquired Psychiatric Disability, to Include PTSD 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Veteran claims that an acquired psychiatric disability, to include PTSD, had its onset in active service and is related to his overseas service in Germany.  Service connection is in effect for residuals of a left knee injury, as a result of the Veteran's fall off of a truck in active service.

The Board is required to analyze the credibility and probative value of the evidence of record.  In general, the occurrence of an in-service stressor must be corroborated by other evidence in the record.  However, in Pentecost v. Principi, 16 Vet. App. 124, 128 (Vet. App. May 24, 2002), the Court held that, in order to show presence during a stressful event, evidence need not demonstrate that a Veteran actually was present during the event if the evidence shows that his unit was present during the event.  To this extent, the Board concludes that the Veteran was exposed to events in service that may have led to a current psychiatric disability.

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has a current psychiatric disability, to include PTSD, that either had its onset during service or is related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2013).  

Residuals of a Left Knee Injury 

In evaluating the Veteran's request for an increased disability rating, the Board has reviewed the medical evidence of record.

The Veteran contends that his service-connected residuals of a left knee injury are more severe than currently rated, and warrant an increase disability rating.  Records show that the Veteran was last afforded a VA examination to evaluate the severity of his service-connected residuals of a left knee injury in January 2010.  Since then, the Veteran has described a worsening of his left lower extremity.

The Veteran is competent to testify on factual matters of which he has first-hand knowledge, to include a feeling of worsening.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under these circumstances, VA cannot rate the service-connected residuals of left knee injury without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

TDIU Benefits 

A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Hence, the Veteran's claim for an increased disability rating for service-connected residuals of a left knee injury includes consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16.

The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  Service connection has been established for post-ligamentous repair for anterior cruciate ligament reconstruction with degenerative joint disease of the left knee, rated as 20 percent disabling.  The disability rating currently does not meet the minimum percentage requirement for TDIU under 38 C.F.R. § 4.16(a).

Where the percentage requirements for TDIU benefits under 38 C.F.R. § 4.16(a) are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Consideration is given to the Veteran's background, including his employment and educational history.  Records show that the Veteran is not currently working, and that he last worked in April 1982 as a laborer for a railroad or in construction.  He completed eighth grade; no additional training is indicated.

VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).

In this case, there is no opinion of record regarding the Veteran's ability to retain or maintain any gainful employment that takes into account solely his service-connected disability.

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims folder (physical or electronic), VA treatment records for any psychiatric disability and for residuals of a left knee injury, dated from February 2012 to present.  

2.  Undertake appropriate action to obtain copies, from the Social Security Administration, of the medical records (other than VA treatment records) and recent evaluations used as a basis of the award, dated from 2004 to present.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  After the above development is completed, to the extent possible, afford the Veteran a VA psychiatric examination to identify all current disability underlying the Veteran's current complaints of depression, anxiety, and PTSD; and to obtain information as to the current nature and likely etiology of any current psychiatric disability.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail. 

Based on the examination and review of the record, the examiner should offer opinions as to whether it is at least as likely as not (50 percent probability or more) that any psychiatric disability had its onset in service, or is the result of disease or injury incurred or aggravated during service-to specifically include credible reports of hitting his head when he fell off the truck in Germany; and when he was thrown in a pool and nearly drowned, as reported by the Veteran.  If other causes are more likely, those should be noted.  The examiner should reconcile any opinion with the service treatment records and the Veteran's lay testimony.  

Note that the lack of mental health treatment in service does not diminish the credibility of the Veteran's testimony that he experienced mental health problems in service.

The examiner should also offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected residuals of a left knee injury, aggravated any current psychiatric disability found to be present, beyond the natural progress.  Aggravation is when there is a permanent increase in severity beyond the natural progression of the disability.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's psychiatric disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected residuals of a left knee injury.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran's claims file, to include a complete copy of this REMAND, and any pertinent records contained in any electronic claims file, must be made available to the examiner designated to examine the Veteran, and the examination report should note review of the file.  

4.  After the development in paragraphs 1 and 2 is completed, to the extent possible, afford the Veteran an appropriate VA examination, for evaluation of the service-connected residuals of a left knee injury and his employability.  All appropriate tests, including X-rays, should be conducted.  The entire claims file, to include a complete copy of this REMAND, and any pertinent records contained in any electronic claims file, must be made available to the examiner, and the examination report should note review of the file.  

The examiner should specify the degrees of flexion and extension for the left knee, and should note whether there is any additional limitation of motion due to pain, weakened movement, excess fatigability, or incoordination. This determination should be expressed in terms of degrees of additional limited motion.

The examiner should specify whether there is recurrent subluxation or lateral instability in the left knee; and if present, on its severity (mild, moderate or severe).  

The examiner should also comment specifically on whether there is impairment due to any nonunion or malunion of the tibia and fibula; and if present, on the severity of knee disability (slight, moderate, marked).

The examiner should also interview the Veteran as to his employment and education history.  The examiner should comment on the functional impairment caused by the disability which may have an impact on the Veteran's ability to work.

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

5.  Thereafter, readjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by VA; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


